Citation Nr: 1308770	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for end-stage renal disease, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral eye condition, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for depression, to include as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for a pancreas condition, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel











INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the VA RO in Waco, Texas, which denied the Veteran's claims on appeal. 

The Veteran testified at a December 2012 Travel Board hearing held at the Waco, Texas, RO.  A transcript of that hearing has been associated with the claims file.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran requested in a June 2009 statement that his appeal be advanced due to the severity of his medical conditions.  In an attached statement, he indicated that he had end-stage renal disease and was receiving dialysis treatment 3 days a week while he awaited a kidney transplant.  However, the Board notes that, since this statement, the Veteran has asserted that he actually received a kidney transplant.  Therefore, due to the change in the Veteran's medical status, and as he has not indicated since this transplant that his medical condition is of such severity so as to necessitate that his claims be advanced on the docket, the Board finds that the evidence of record does not reflect at this time that the Veteran's claims need to be advanced on the docket.  However, the Board notes that the Veteran is always free to submit additional or more current evidence, if he still wishes to have his claims advanced on the docket. 

The issues of entitlement to service connection for diabetes mellitus, type II, hypertension, end-stage renal disease, peripheral neuropathy of the bilateral upper and bilateral lower extremities, a bilateral eye condition, erectile dysfunction, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


	FINDING OF FACT	

On July 7, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issue of entitlement to service connection for a pancreas condition, to include as secondary to diabetes mellitus, type II is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a pancreas condition, to include as secondary to diabetes mellitus, type II by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a pancreas condition, to include as secondary to diabetes mellitus, type II, the Veteran has withdrawn his appeal of this issue, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to this claim.

II.  Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of entitlement to service connection for a pancreas condition, to include as secondary to diabetes mellitus, type II and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

Entitlement to service connection for a pancreas condition, to include as secondary to diabetes mellitus, type II is dismissed.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's diabetes mellitus, type II, the Board notes that certain diseases, to include diabetes mellitus, type II, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Under Diagnostic Code 7913, diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.

The Veteran essentially asserted at the December 2012 hearing that he was told within a year of his discharge from active duty that he could not be a kidney donor for his wife because he had diabetes mellitus, type II.  The Veteran asserted that he was placed on a restricted diet with exercise at that time to manage his diabetes mellitus, type II. 

In support of his claim, the Veteran has submitted medical records from April 1993 from Hermann Hospital, which document elevated glucose levels.  The Board notes that there is nothing in law or fact to suggest that elevated glucose, in and of itself, diminishes earning capacity in any way.  Accordingly, elevated glucose cannot properly be considered a "disability" for purposes of VA benefits.  Cf. Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).

However, as the Veteran was eventually diagnosed with diabetes mellitus, type II, the Board finds that a medical opinion should be obtained as to whether a diagnosis of diabetes mellitus, type II could have been assigned during service or within one year of the Veteran's discharge from active duty based on the medical evidence of record documenting elevated glucose levels or any other medical evidence in the claims file, to include the Veteran's service treatment records.  Additionally, the examiner should provide an opinion as to whether the Veteran's hypertension, end-stage renal disease/kidney transplant, peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction, and depression were caused or aggravated by his active duty service or his diabetes mellitus, type II.  

With regard specifically to the Veteran's claim for service connection for a bilateral eye condition, the Board notes that the Veteran is claiming this condition as secondary to his diabetes mellitus, type II.  However, the Board also notes that a July 1987 service treatment record reflects that the Veteran had solvent splashed into his left eye during service.  As such, the Board finds that a VA opinion should be obtained as to whether the Veteran has a current eye condition of any kind related to his active duty service or his diabetes mellitus, type II.  

Further, with regard to the Veteran's claim for service connection for end-stage renal disease, the Board notes that the Veteran's representative submitted a statement in August 2012 indicating that the Veteran had recently had a kidney transplant with complications.  The claims file does not contain any medical records regarding this kidney transplant.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  As these medical records pertain to the Veteran's claim for service connection for end-stage renal disease, the Board finds an attempt should be made to obtain any relevant private treatment records that have not yet been associated with the claims file, to specifically include any medical records relating to his recent kidney transplant.  

Additionally, the Board notes that the Veteran indicated at the October 2009 local hearing that the Veteran was treated at Hendrick Medical Center in Abilene, Texas, and by Dr. O at Medical City Hospital in Dallas for his diabetes mellitus, type II.  At the December 2012 hearing, the Veteran asserted that he is currently treated at Baylor.  Attempts should be made to obtain these records.

Finally, upon remand, any and all recent VA treatment records that have not yet been associated with the claims file should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to all claims on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain medical records relating to the Veteran's kidney transplant; medical records from Hendrick Medical Center in Abilene, Texas; medical records from Dr. O at Medical City Hospital in Dallas, Texas; and medical records from Baylor.  Associate any records received, including negative responses, with the claims file.

2. Obtain any and all recent VA treatment records that have not yet been associated with the claims file.
3. Obtain a VA medical opinion regarding the claims on appeal.  The Veteran's claims file should be sent to an appropriate VA examiner for review.  If the examiner finds that a VA examination of any kind is necessary, the Veteran should be scheduled for such a VA examination. 

If examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Based on a review of the complete claims file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran met the criteria for a diagnosis of diabetes mellitus, type II during service or within 1 year of his discharge from service in September 1992, or whether it is at least as likely as not that his diabetes mellitus type II was caused or aggravated by his active duty service in any way.  Additionally, the examiner should provide opinions as to whether it is at least as likely as not that the Veteran's hypertension, end-stage renal disease/kidney transplant, peripheral neuropathy of the bilateral lower and upper extremities, erectile dysfunction, and depression were caused or aggravated by his active duty service or his diabetes mellitus, type II.  In rendering any opinions, the examiner should consider and discuss any pertinent medical evidence or laboratory findings from the Veteran's active duty service and from within 1 year of his discharge from service.  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

4. Schedule the Veteran for an appropriate VA examination for his bilateral eye condition.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current condition of either or both eyes that was caused or aggravated by his active duty service or his diabetes mellitus, type II.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

5. Conduct any additional development deemed necessary, based on any newly received evidence. 

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


